[Cite as State v. Poulin, 2018-Ohio-4537.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                       WOOD COUNTY


State of Ohio                                          Court of Appeals No. WD-17-052

        Appellee                                       Trial Court No. 2017 CR 375

v.

Brian Poulin                                           DECISION AND JUDGMENT

        Appellant                                      Decided: November 9, 2018

                                                *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Lawrence A. Gold, for appellant.

                                                *****

        JENSEN, J.
                                             I. Introduction

        {¶ 1} This is an appeal from the judgment of the Wood County Court of Common

Pleas, sentencing appellant, Brian Poulin, to three years in prison, and ordering him to

pay a mandatory fine of $7,500 following his guilty plea to one count of corrupting

another with drugs. We affirm.
                         A. Facts and Procedural Background

       {¶ 2} On August 3, 2017, a bill of information was filed with the trial court,

charging appellant with one count of corrupting another with drugs in violation of R.C.

2925.02(A)(3) and (C)(1), a felony of the second degree. This charge related to

appellant’s provision of heroin to the victim, Trina Morris, who subsequently died as a

result of a heroin overdose.

       {¶ 3} On August 8, 2017, appellant appeared before the trial court and entered a

guilty plea to the aforementioned charge. The trial court accepted the guilty plea, and

referred the matter for a presentence investigation report prior to sentencing.

       {¶ 4} On October 2, 2017, appellant appeared for sentencing. After considering

the relevant principles and purposes of sentencing as well as the applicable recidivism

factors, the court imposed a prison sentence of three years. Additionally, the court

ordered appellant to pay a minimum mandatory fine of $7,500.

       {¶ 5} As to the fine, appellant filed an affidavit of indigency in which he asserted

that he did not have the financial means to pay. Despite the affidavit, appellant’s defense

counsel indicated to the court during mitigation that appellant “has a good work record.

He is welcomed back at his place of employment whenever he is released.” After

reiterating that he did not currently have the funds to pay a fine, appellant indicated that

he would have to pay $25 or $30 per month on a payment plan to pay off any fines the

court may impose. Upon consideration of appellant’s indigency argument, the trial court




2.
found that appellant, a 24-year-old at the time of sentencing, would have the future ability

to pay upon his release from prison.

                                 B. Assignment of Error

       {¶ 6} Appellant has timely appealed the trial court’s decision. On appeal,

appellant presents the following assignment of error for our review:

              The trial court abused its discretion and erred to the prejudice of

       Appellant in denying his Affidavit of Indigency and Request for Waiver of

       Mandatory Fine.

                                        II. Analysis

       {¶ 7} In his sole assignment of error, appellant argues that the trial court abused its

discretion by denying his request for a waiver of the $7,500 mandatory fine.

       {¶ 8} A trial court’s decision to impose a fine is reviewed for an abuse of

discretion. State v. Williams, 8th Dist. Cuyahoga No. 92419, 2009-Ohio-5964, ¶ 5. To

constitute an abuse of discretion, the decision must be unreasonable, arbitrary, or

unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶ 9} Under R.C. 2925.02(D)(1)(a), the trial court in this case was required to

impose the applicable mandatory fine set forth in R.C. 2929.18(B)(1), unless it

determined that appellant was indigent. Under R.C. 2929.18(B)(1), the trial court was

required to impose a fine of at least $7,500. Relevant here, R.C. 2929.18(B)(1) provides:

              If an offender alleges in an affidavit filed with the court prior to

       sentencing that the offender is indigent and unable to pay the mandatory




3.
       fine and if the court determines the offender is an indigent person and is

       unable to pay the mandatory fine described in this division, the court shall

       not impose the mandatory fine upon the offender.

       {¶ 10} Appellant argues that the trial court should have waived the fine in this case

because his affidavit of indigency set forth the fact that he was presently unable to pay

the fine, and the state did not oppose the affidavit. However, appellant’s argument

ignores statements made at sentencing, which are supported by the presentence

investigation report that was before the court.

       {¶ 11} At sentencing, appellant’s counsel mentioned appellant’s employment,

stating that appellant would be “welcomed back at his place of employment whenever he

is released.” A review of the presentence investigation report, which was considered by

the trial court prior to its imposition of the fine, reveals that appellant was employed since

January 2015 as a millwright/pipe fitter for a local construction company, where he

earned $24 per hour. Further, appellant acknowledged that he could pay a fine by

making monthly payments.

       {¶ 12} In light of the evidence before the court at the time of sentencing,

demonstrating that appellant was in his twenties and likely to be reemployed upon release

from prison, we find that the trial court did not abuse its discretion in finding that

appellant had the present or future ability to pay the mandatory fine under R.C.

2929.18(B)(1). See State v. Lenhert, 6th Dist. Wood No. WD-08-078, 2009-Ohio-5392,

¶ 11 (holding that “the trial court could have determined that upon being released from




4.
prison, appellant would be in his twenties, able to work and pursue productivity and,

therefore, would be able to pay the imposed sanction”).

       {¶ 13} Accordingly, appellant’s sole assignment of error is not well-taken.

                                     III. Conclusion

       {¶ 14} In light of the foregoing, judgment of the Wood County Court of Common

Pleas is affirmed. Appellant is ordered to pay the costs of this appeal pursuant to App.R.

24.


                                                                       Judgment affirmed.




       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Mark L. Pietrykowski, J.                       _______________________________
                                                           JUDGE
Arlene Singer, J.
                                               _______________________________
James D. Jensen, J.                                        JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




5.